
	
		II
		109th CONGRESS
		2d Session
		S. 3522
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2006
			Mr. Wyden (for himself,
			 Mr. Smith, Mr.
			 Craig, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Bonneville Power
		  Administration portions of the Fisheries Restoration and Irrigation Mitigation
		  Act of 2000 to authorize appropriations for fiscal years 2006 through 2012, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fisheries Restoration and Irrigation
			 Mitigation Act of 2006.
		2.Priority projects;
			 participation in programThe
			 Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)in section 3—
				(A)in subsection (a), by inserting as a
			 pass-through program before within the Department;
			 and
				(B)in subsection (c)(3), by striking
			 $5,000,000 and inserting $2,500,000; and
				(2)in section 4, by striking subsection (b)
			 and inserting the following:
				
					(b)Nonreimbursable
				federal and tribal expendituresDevelopment and implementation of projects
				under the Program on land or facilities owned by the United States or an Indian
				tribe shall be nonreimbursable
				expenditures.
					.
			3.Cost
			 sharingSection 7(c) of
			 Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)by striking The value and
			 inserting the following:
				
					(1)In
				generalThe
				value
					;
				and
			(2)by adding at the end the following:
				
					(2)Bonneville
				Power AdministrationAny
				amounts provided by the Bonneville Power Administration directly or through a
				grant to another entity for a project carried under the Program shall be
				credited toward the non-Federal share of the costs of the
				project.
					.
			4.ReportSection 9 of the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
			(1)by inserting any before
			 amounts are made; and
			(2)by inserting after Secretary
			 shall the following: , after partnering with local governmental
			 entities and the States in the Pacific Ocean drainage area,.
			5.Authorization of
			 AppropriationsSection 10 of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)in subsection (a), by striking 2001
			 through 2005 and inserting 2006 through 2012; and
			(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
				
					(2)Administrative
				expenses
						(A)Definition of
				administrative expenseIn
				this paragraph, the term administrative expense means any
				expenditure relating to—
							(i)staffing and overhead, such as the rental
				of office space and the acquisition of office equipment; and
							(ii)the review, processing, and provision of
				applications for funding under the Program.
							(B)Limitation
							(i)In
				generalExcept as provided in
				subparagraph (C), a percentage of amounts up to 6 percent made available for
				each fiscal year, as determined under clause (ii), may be used for Federal
				(including tribal) and State administrative expenses of carrying out this
				Act.
							(ii)FormulaFor purposes of determining the percentage
				of administrative expenses to be made available under clause (i) for a fiscal
				year—
								(I)1 percent shall be provided if less than
				$1,000,000 is made available to carry out the Program for the fiscal
				year;
								(II)2 percent shall be provided if $1,000,000
				or more, but less than $6,000,000, is made available to carry out the Program
				for the fiscal year;
								(III)3 percent shall be provided if $6,000,000
				or more, but less than $11,000,000, is made available to carry out the Program
				for the fiscal year;
								(IV)4 percent shall be provided if $11,000,000
				or more, but less than $15,000,000, is made available to carry out the Program
				for the fiscal year;
								(V)5 percent shall be provided if $15,000,000
				or more, but less than $21,000,000, is made available to carry out the Program
				for the fiscal year; and
								(VI)6 percent shall be provided if $21,000,000
				or more is made available to carry out the Program for the fiscal year.
								(iii)Federal and
				state sharesTo the maximum
				extent practicable, of the amounts made available for administrative expenses
				under clause (i)—
								(I)50 percent shall be provided to the Federal
				agencies (including Indian tribes) carrying out the Program; and
								(II)50 percent shall be provided to the State
				agencies provided assistance under the Program.
								(iv)State
				expensesAmounts made
				available to States for administrative expenses under clause (i)—
								(I)shall be divided evenly among all States
				provided assistance under the Program; and
								(II)on request of a project sponsor, may be
				used to provide technical support to the project sponsor.
								(C)Technical
				assistance
							(i)In
				generalAmounts expended by
				the Secretary for the provision of technical assistance relating to the Program
				shall not be subject to the 6 percent limitation on administrative expenses
				under subparagraph (B)(i).
							(ii)InclusionsFor purposes of clause (i), expenditures
				for the provision of technical assistance include any staffing expenditures
				(including staff travel expenses) associated with—
								(I)arranging meetings to promote the Program
				to potential applicants;
								(II)assisting applicants with the preparation
				of applications for funding under the Program; and
								(III)visiting construction sites to provide
				technical assistance, if requested by the
				applicant.
								.
			
